


110 HR 2318 IH: To amend the Internal Revenue Code of 1986 to allow the

U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2318
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2007
			Mr. Andrews (for
			 himself and Mr. LoBiondo) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction for State and local income and property taxes under the alternative
		  minimum tax.
	
	
		1.Deduction for State and local
			 income and property taxes allowed under the alternative minimum tax
			(a)In
			 generalSubparagraph (A) of section 56(b)(1) of the Internal
			 Revenue Code of 1986 (relating to general limitation on deductions) is amended
			 by striking or at the end of clause (i) and by striking clause
			 (ii) and inserting the following new clauses:
				
					(ii)for any foreign real property taxes
				described in paragraph (1) of section 164(a), or
					(iii)for so much of paragraph (3) of section
				164(a) as relates to foreign income, war profits, and excess profits
				taxes.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2006.
			
